Citation Nr: 0939714	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-09 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to service connection for a right knee 
disorder, claimed as arthritis.

6.  Entitlement to service connection for a low back 
disorder, claimed as arthritis due to herbicide exposure. 

7.  Entitlement to service connection for an allergy 
disorder, claimed as due to herbicide exposure.

8.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as due to herbicide exposure.

9.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for right ear 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss and a left knee disorder are not 
currently shown. 

2.  Arthritis of the right knee was not demonstrated during 
service, or for decades thereafter; arthritis of the right 
knee is unrelated to active service.  

3.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

4.  Arthritis of the low back, allergies, and a perforated 
duodenal ulcer are not recognized by VA as causally related 
to exposure to herbicide agents used in Vietnam.  

5.  Arthritis of the low back, allergies, and a 
gastrointestinal disorder were not demonstrated during 
service, or for decades thereafter; none of the disorders are 
related to active service. 

6.  The evidence of record does not demonstrate that the 
Veteran engaged in combat with the enemy.

7.  The evidence supports a diagnosis of PTSD.   

8.  The Veteran has failed to provide sufficient information 
to corroborate reported in-service stressors.

9.  An acquired psychiatric disorder, separate from PTSD, was 
not demonstrated during service, or for decades thereafter; 
depression and a major depressive disorder are unrelated to 
active service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).
	
2.  A left knee disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  A right knee disorder, claimed as arthritis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  A low back disorder, claimed as arthritis due to 
herbicide exposure, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5. An allergy disorder, claimed as due to herbicide exposure, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

6.  A gastrointestinal disorder, claimed as due to herbicide 
exposure, was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

7. An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1154(a), 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309, 4.125(a) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss and a Left Knee Disorder 
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to left ear hearing 
loss or a left knee disorder.  A July 1970 separation 
examination noted normal left ear hearing and a normal 
clinical evaluation of his lower extremities. Based on the 
foregoing, chronic left ear hearing loss or a left knee 
disorder were not noted during active service.  

Moreover, and significantly, the post-service evidence does 
not reflect current treatment for, or diagnosis of, left ear 
hearing loss or a left knee disorder.  As such, the Board 
finds that these disorders have not been objectively 
demonstrated.  Therefore, his claims of entitlement to 
service connection for left ear hearing loss and a left knee 
disorder must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.

Right Knee, Low Back, Allergies, Gastrointestinal Disorder

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the right knee, low back, 
allergies or the stomach, or any symptoms reasonably 
attributed thereto.  At the time of discharge, the clinical 
evaluation of the Veteran's lower extremities, spine, 
abdomen, and sinuses were normal.  Therefore, no chronic 
right knee, low back, allergy, or gastrointestinal disorder 
were noted in service.

	Next, post-service evidence does not reflect right knee, low 
back, allergies or gastrointestinal symptomatology for many 
years after service discharge.  Specifically, complaints of 
right knee and low back pain, and sinus problems were first 
raised in February 2006. With respect to gastrointestinal 
issues, a perforated duodenal ulcer was initially noted in 
August 2005.  Therefore, the first recorded symptomatology 
related to right knee, low back, allergy, and 
gastrointestinal disorders came over three decades after 
discharge.  As such, the competent evidence does not reflect 
continuity of symptomatology, with respect to any of these 
claimed disorders.

	In addition to the absence of documented post-service 
symptomatology related to his right knee, low back, 
allergies, and stomach for many years, the evidence includes 
the Veteran's statements asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his right knee, low back, allergies, and stomach, after he 
was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1970) and initial 
reported symptoms related to his right knee, low back and 
sinuses in approximately 2006, and his stomach in 
approximately 2005 (over a 30-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  Specifically, no medical professional 
has established a relationship between his right knee, low 
back, allergies, and gastrointestinal disorders, and active 
duty.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, right knee, low back, allergies, and 
gastrointestinal problems are not the types of disorders that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

The Board will additionally address the Veteran's contention 
that his current arthritis of the low back, allergies, and a 
perforated duodenal ulcer are all due to his exposure to 
herbicides during his active service in Vietnam.  In this 
regard, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6) (2009).  
  
The Veteran's personnel records establish that he had active 
service in the Republic of Vietnam within the presumptive 
period specified above.  As such, it is presumed that he was 
exposed to an herbicide agent during active service.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2009).     

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with Al amylodidosis, 
chloracne, type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

Therefore, because arthritis of the low back, allergies, and 
a perforated duodenal ulcer are not among the disorders 
listed under 38 C.F.R. § 3.309(e), an award of presumptive 
service connection based on herbicide exposure is not 
warranted.  

Next, with respect to his claims for service connection for 
arthritis of the right knee and low back, and for a 
gastrointestinal disorder, the Board has considered whether 
presumptive service connection for chronic disease is 
warranted.  Under 38 C.F.R. § 3.309(a), arthritis and ulcers 
are regarded as a chronic diseases.  However, in order to 
trigger the presumption, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (2009).  

As the evidence of record fails to establish any clinical 
manifestations of arthritis of the right knee or low back, or 
a duodenal ulcer within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for arthritis of the right knee, arthritis 
of the low back, allergies, and a gastrointestinal disorder, 
and there is no doubt to be otherwise resolved.  As such, the 
appeals are denied.

Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2009); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if the Veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the Veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the Veteran must corroborate his testimony by credible 
supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements").   

The phrase "engaged in combat with the enemy" requires that 
the Veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Moran 
v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).   In this case, 
the evidence does not reflect that he received any awards, 
citations, or decoration denoting having served in combat in 
Vietnam.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

As an initial matter, the Board notes that the service 
treatment records do not reflect any complaints or evaluation 
of psychiatric problems. In fact, just prior to separation, 
his psychiatric evaluation was normal. 

Post service records demonstrate that the Veteran was 
initially diagnosed with PTSD in a June 2006 VA treatment 
note.  Subsequent VA clinical records reflect continuing 
diagnosis of PTSD.  Therefore, the Board finds that there is 
competent medical evidence of record supporting a current 
diagnosis of PTSD. 

The treatment records do not make a formal finding as to 
whether the Veteran's current diagnosis of PTSD is related to 
his experiences in service; however, the treating clinicians 
have reported the Veteran's references to his service in 
Vietnam as the cause of his symptomatology. 

Nonetheless, as noted above, in order to grant service 
connection for PTSD, the diagnosis must be based upon a 
corroborated in-service stressor.  The Veteran claims that he 
is entitled to service connection for PTSD because of in-
service stressful events that occurred during his active duty 
service in Vietnam. 

Specifically, the Veteran's reported stressors include (i) 
while stationed in Nha Tran, Vietnam, at Camp McDermott, 
between July 12, 1969, and July 1970, he was exposed to many 
incoming mortar attacks, (ii) a fellow service member was 
killed during one of the above mortar attacks, and (iii) a 
mortar round went through his barracks which killed 15 people 
and caused havoc in the compound. 

The stressors as reported by the Veteran are not verifiable 
based on the information provided in this case.  The Board 
notes that the U.S. Army and Joint Services Records Research 
Center (JSRRC) will only perform verification of a claimed 
stressor identified within a specific 60-day period. 

The Veteran has not specified the 60-day time window for any 
of the above listed stressors. Rather, he has indicated that 
they occurred within a 12-month period.  Moreover, with 
respect to the stressor of multiple fellow service members 
being killed, he was unable to specify the date that the 
death occurred or the unit. Additional details which would 
aid in the verification of the alleged stressors have not 
been provided.  As such, the Board finds that there remains 
insufficient information necessary to verify any of his 
alleged in-service stressors. 

Even when the medical evidence of record establishes the 
first element of the claim (a diagnosis of PTSD), and the 
third element of the claim (that there is a causal nexus 
between his currently diagnosed PTSD and service), absent 
credible supporting evidence of the second element (that the 
claimed in-service stressors as described by the Veteran 
actually occurred), an essential element for a grant of 
service connection for PTSD is not established, and the 
appeal is denied.  

In making such determinations, the Board has also considered 
the Veteran's statements asserting a nexus between his 
currently-diagnosed PTSD and active duty service.  While the 
Board reiterates that he is competent to report symptoms as 
they come to him through his senses, PTSD is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  In sum, the evidence of record 
does not verify any of the Veteran's claimed in-service 
stressors.  Accordingly, the appeal is denied.  

The Board additionally observes that although the Veteran is 
claiming entitlement to service connection for PTSD, records 
in the claims file indicate that he has also been diagnosed 
with depression and a major depressive disorder.  The Board 
acknowledges that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record. 
Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

However, because no competent evidence causally relates his 
depression or major depressive disorder to active service, 
there was no treatment for these disorders in service, and 
there is no record of treatment for these disorders for many 
years following service, service connection is not warranted.  
See 38 C.F.R. § 3.303 (2009); Pond v. West, 12 Vet. App. 341, 
346 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in March 2006 (left ear, low 
back, allergy, gastrointestinal, acquired psychiatric 
disorders) and in April 2007 (knees) that fully addressed all 
notice elements and were sent prior to the initial RO 
decisions in these matters.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2006 and 
August 2007, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records. 
Further, the Veteran submitted  private treatment records.  

Moreover, as there is no current diagnosis of a left ear and 
left knee disorder, the Board finds that a remand with 
respect to these issues would unduly delay resolution.  
Further, with respect to the claims for right knee, low back, 
allergy, gastrointestinal, and acquired psychiatric 
disorders, given the absence of in-service evidence of 
chronic manifestations of these disorders, no evidence of 
these disorders for many years after separation, and no 
competent evidence of a nexus between service and these 
claims, a remand for a VA examination is not warranted. 
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a left knee disorder is denied.  

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the lower back, claimed 
as due to herbicide exposure, is denied. 

Service connection for an allergy disorder, claimed as due to 
herbicide exposure, is denied.

Service connection for a gastrointestinal disorder, claimed 
as due to herbicide exposure, is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


REMAND

With respect to the remaining claims for right ear hearing 
loss and tinnitus, the Board finds that a remand is needed. 

Right Ear Hearing Loss. The Board notes that his June 1968 
entrance examination demonstrated right ear hearing loss. 
However, a July 1970 separation examination reflected normal 
right ear hearing.  These results seem to contradict 
themselves.  Further, the record does not contain a competent 
opinion addressing whether right ear hearing loss shown on 
entry was aggravated by his active service. Such an opinion 
is critical to the claim, and should be obtained.

Tinnitus. Additionally, the Veteran through his 
representative, in an August 2009 informal hearing 
presentation, has indicated that he has experienced tinnitus 
due to his noise exposure in Vietnam.  Although a formal 
diagnosis of tinnitus has not been established, he is 
competent to testify as to his tinnitus. See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (veteran is 
competent to testify to in-service acoustic trauma, in-
service symptoms of tinnitus, and post-service continuous 
symptoms of tinnitus "because ringing in the ears is capable 
of lay observation"). 

However, the etiology of this disorder is unclear.  The Board 
finds this is a medical question outside of its jurisdiction.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  As such, an 
examination is required to determine the etiology of his 
tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the 
VA outpatient clinic in Chattanooga, 
Tennessee, for the period from June 
2007 to the present.

2.  Schedule the Veteran for an 
examination to evaluate the 
relationship between right ear hearing 
loss and tinnitus and active duty 
service.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that right ear hearing loss 
indicated upon his entrance examination 
in June 1968 was aggravated (i.e., 
underwent a permanent increase in 
severity) as a result of active service. 
Any opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.

The examiner is asked to reconcile, if 
possible, the finding of hearing loss 
indicated on the Veteran's June 1968 
entrance examination, with the finding of 
normal hearing at the time of separation 
in July 1970.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's tinnitus is 
causally related to service. 

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and 
the examiner must indicate that such 
review occurred.   

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


